Citation Nr: 1004369	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  05-19 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss for the period from April 4, 1979, to September 29, 
2004.  


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from January 1955 to July 
1958.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in May 2008, when it was returned to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, through the VA's Appeals Management Center 
(AMC) in Washington, DC, primarily to permit the AMC to rate 
the Veteran's bilateral hearing loss prior to September 30, 
2004.  

On remand, the AMC essentially refused to rate the disorder 
in question, citing the holding in Leonard v. Nicholson, 405 
F.3d 1333, 1337 (Fed. Cir. 2005) ("absent a showing of 
[clear and unmistakable error, the appellant] cannot receive 
disability payments for a time frame earlier than the 
application date of his claim to reopen, even with new 
evidence supporting an earlier disability date."), and 
returned the case to the Board for additional review.  


REMAND

Under the facts of Leonard v. Nicholson, the Board in that 
case, in its decision of August 1994, granted entitlement to 
a total disability rating based on unemployability and 
assigned an effective date of September 1985.  Ultimately, 
it was determined that no timely appeal of the August 1994 
decision was undertaken, and such was followed by the filing 
of a claim to reopen for an earlier effective date for 
entitlement to a total disability rating based on 
unemployability, which was denied by RO and Board, and also 
by the Court of Appeals for Veterans Claims.  A further 
appeal to the Court of Appeals for the Federal Circuit 
followed, with the Federal Circuit finding that "Leonard's 
request for an earlier effective date [wa]s a 'claim' under 
[38 U.S.C.] § 5110(a)."  Id. at 1336.  Because section 
5110(a) provides that "the effective date of an award based 
on . . . a claim reopened after final adjudication . . . 
shall not be earlier than the date of receipt of application 
therefor," the Federal Circuit went on to conclude that such 
a claim could not result in the award of an earlier 
effective date.  

The case now before the Board is not one in which the 
effective date of a grant of service connection continues to 
be at issue.  That matter was addressed by the Board through 
a separate decision of April 2007 decision, when the 
question of the effective date for a grant of service 
connection for hearing loss of the right ear was on direct 
appeal before the Board.  The Board in its April 2007 
decision determined that the proper effective date was 
actually April 4, 1979, the date of the VA's receipt of the 
Veteran's original claim for service connection for hearing 
loss.  

This is not a case in which clear and unmistakable error is 
alleged or shown in any prior rating decision, and it is 
also not a case involving a claim to reopen.  As such, the 
Board finds that this is not a case in which the holding in 
Leonard is controlling.  The case at bar is distinguishable 
from the facts in Leonard and, on that basis, Leonard cannot 
be utilized to avoid rating of the disability in question.  
By its prior remand, the Board attempted to communicate this 
to the AMC, but to the extent that the Board was therein 
unclear, any such ambiguity is hopefully removed.  

This case simply entails the question of what rating is for 
assignment for the Veteran's hearing loss of both ears, 
based on his original claim therefor, for the period from 
April 4, 1979, to September 29, 2004.  Inasmuch as the AMC 
failed to comply with the Board's most recent remand, remand 
is required to permit the AMC to rate the Veteran's hearing 
loss disability from April 1979 to September 2004.  See 
Stegall v. West, 11 Vet. App. 28, 270-71 (1998).  

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's 
opinion that further development of the case is necessary.  
This case is being returned to the RO via the Appeals 
Management Center (AMC) in Washington, D.C., and the Veteran 
will be notified when further action on his part is 
required.  Accordingly, this case is REMANDED for the 
following action:

The RO/AMC should adjudicate the issue 
of the Veteran's entitlement to an 
initial rating for bilateral hearing 
loss for the period from April 4, 1979, 
to September 29, 2004, inclusive, on the 
basis of all pertinent evidence of 
record.  The Board would observe that 
this would entail utilization by the 
RO/AMC of the rating criteria for 
hearing loss in effect prior to and 
after December 1987 and also June 1999.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the Veteran should be furnished a Supplemental Statement of 
the Case, and be afforded a reasonable opportunity to 
respond before the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



____________________________________________
RYAMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).




 Department of Veterans Affairs


